Citation Nr: 0502149	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  01-04 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran is entitled to compensation under 38 
U.S.C.A. § 1151 for residuals, including a parastomal hernia, 
of a VA cystoprostatectomy (bladder surgery) performed on 
January 8, 1997.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active military service from January 1947 to 
February 1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board conducted additional development of the claim, 
pursuant to 38 C.F.R. § 19.9(a)(2), in July 2002.  The 
development conducted by the Board was completed, and the 
Board issued a decision in the above captioned matter in 
January 2003.  That decision was appealed to the U.S. Court 
of Appeals for Veterans Claims (Court), and Board's decision 
was vacated.  Pursuant to a decision by the Federal Circuit 
Court of Appeals, the case must be remanded to the RO for 
review of the evidence in the first instance.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003). 
 
Accordingly, this case is REMANDED to the RO for the 
following actions:
 
1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2004).
 
2.  After undertaking any additional 
development deemed necessary, the RO 
should readjudicate the claim.  If the 
claim remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC), 
which includes reference to any evidence 
not previously considered by the RO.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




